United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      September 24, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60072
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                        CLIFTON ANDERSON, JR.,

                                                  Defendant-Appellant.


            Appeal from the United States District Court
              for the Northern District of Mississippi
                         (2:96-CR-85-ALL-B)


Before JONES, BARKSDALE, and PRADO Circuit Judges.

PER CURIAM:*

     Clifton Anderson, Jr., challenges the district court’s denial

of his motion to withdraw his 1996 guilty pleas.      Anderson pleaded

guilty to attempted extortion under color of official right, in

violation of 18 U.S.C. § 1951, and to conducting and attempting to

conduct a   financial   transaction   affecting   interstate    commerce

involving property represented by law enforcement officers to be

proceeds of unlawful activity, in violation of 18 U.S.C. § 1956.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Anderson claims he is entitled to withdraw his pleas “as a

matter of law” because he filed his motion prior to his re-

sentencing (for the third time).        Anderson asserts his indictment

was defective because both offenses of conviction did not affect

interstate commerce.      He further contends his counsel rendered

ineffective assistance by neglecting to challenge the indictment

and by failing to advise Anderson of an entrapment defense.

      Broad discretion is accorded a district court’s decision on a

motion to withdraw; its decision will be reversed only for an abuse

of that discretion.     United States v. Carr, 740 F.2d 339, 343-44

(5th Cir. 1984).    A defendant may withdraw a guilty plea after it

has been accepted by the court only upon a showing of “a fair and

just reason for requesting the withdrawal”.             FED. R. CRIM. P.

11(d)(2)(B).    The defendant has the burden of establishing such

reason.   Carr, 740 F.2d at 344.          A review of the record shows

Anderson’s guilty pleas were entered freely and voluntarily, with

the   assistance   of   counsel   and    with   full   knowledge   of   the

consequences.      Almost eight years have passed since Anderson

pleaded guilty, and he has had two previous opportunities to raise

this issue on appeal.     In sum, the totality of the circumstances

shows Anderson has wholly failed to demonstrate a fair and just

reason for withdrawing his guilty pleas.         See id. at 343-44.

                                        APPEAL DISMISSED AS FRIVOLOUS




                                    2